

117 S1106 IS: Shark Fin Sales Elimination Act of 2021
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1106IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Booker (for himself, Mrs. Capito, Ms. Cantwell, Mr. Portman, Mr. Blumenthal, Ms. Collins, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit sale of shark fins, and for other purposes.1.Short titleThis Act may be cited as the Shark Fin Sales Elimination Act of 2021.2.FindingsCongress finds the following:(1)Sharks are critically important species for their economic, cultural, and ecosystem value.(2)Many shark populations are in peril worldwide and are on the decline.(3)One of the greatest threats to sharks is the global trade in shark fins. It is estimated that fins from as many as 73,000,000 sharks end up in the global shark fin trade every year.(4)Shark fins have no medicinal or nutritional value.(5)The trade in shark fins is primarily focused on large coastal and pelagic species that grow slowly, mature late, and have low reproduction rates.(6)Shark fins are often removed and retained while the remainder of a shark is discarded due to the high market value of shark fins relative to other parts of a shark.(7)Shark fins are removed primarily to be commercialized as a fungible commodity.(8)Shark finning is the cruel practice in which the fins of a shark are cut off on board a fishing vessel at sea. The remainder of the animal is then thrown back into the water to drown, starve, or die a slow death.(9)Although the United States has banned the practice of shark finning aboard vessels in waters controlled by the United States, there is no Federal ban on the removal and sale of shark fins once the fin is brought ashore.(10)Once a shark fin is detached from the body, it becomes impossible to determine whether the shark was legally caught or the fin lawfully removed.(11)It is difficult to determine which species of shark a fin was removed from, which is problematic because some species are threatened with extinction.(12)The States of Texas, Delaware, Hawaii, Illinois, Massachusetts, Maryland, New York, Oregon, Rhode Island, California, Nevada, and Washington and American Samoa, Guam, and the North Mariana Islands have implemented bans on the sale of shark fins.(13)Shark fins possessed, transported, offered for sale, sold, or purchased anywhere in the United States are part of a large international market, having a substantial and direct effect on interstate commerce.(14)Abolition of the shark fin trade in the United States will remove the United States from the global shark fin market and will put the United States in a stronger position to advocate internationally for abolishing the shark fin trade in other countries.3.Prohibition on sale of shark fins(a)ProhibitionExcept as provided in section 4, no person shall possess, transport, offer for sale, sell, or purchase shark fins or products containing shark fins.(b)PenaltyA violation of subsection (a) shall be treated as an act prohibited by section 307 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857) and shall be penalized pursuant to section 308(a) of that Act (16 U.S.C. 1858(a)), except that the maximum civil penalty for each violation shall be $100,000, or the fair market value of the shark fins involved, whichever is greater.4.ExceptionsA person may possess a shark fin that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark fin is separated from the shark in a manner consistent with the license or permit and is—(1)destroyed or discarded upon separation;(2)used for noncommercial subsistence purposes in accordance with State or territorial law;(3)used solely for display or research purposes by a museum, college, or university, or other person under a State or Federal permit to conduct noncommercial scientific research; or(4)retained by the license or permit holder for a noncommercial purpose.5.Dogfish(a)In generalIt shall not be a violation of section 3 for any person to possess, transport, offer for sale, sell, or purchase any fresh or frozen raw fin or tail from any stock of the species Mustelus canis (smooth dogfish) or Squalus acanthias (spiny dogfish).(b)ReportBy not later than January 1, 2027, the Secretary of Commerce shall review the exemption contained in subsection (a) and shall prepare and submit to Congress a report that includes a recommendation on whether the exemption contained in subsection (a) should continue or be terminated. In preparing such report and making such recommendation, the Secretary shall analyze factors including—(1)the economic viability of dogfish fisheries with and without the continuation of the exemption;(2)the impact to ocean ecosystems of continuing or terminating the exemption;(3)the impact on enforcement of the ban contained in section 3 caused by the exemption; and(4)the impact of the exemption on shark conservation.6.Definition of shark finIn this Act, the term shark fin means—(1)the raw or dried or otherwise processed detached fin of a shark; or(2)the raw or dried or otherwise processed detached tail of a shark.7.State authorityNothing in this Act may be construed to preclude, deny, or limit any right of a State or territory to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this Act.8.SeverabilityIf any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.